Title: To George Washington from Brigadier General Anthony Wayne, 18 May 1779
From: Wayne, Anthony
To: Washington, George



Dear General
Philadelphia 18th May 1779

I was honored with yours of the 8th Instant, & am fully convinced of the force, as well as propriety of your Objections to the plan which I took the Liberty to Suggest—Indeed the reasons against it are so just, & so pointed that had they sooner Occured, I certainly shou’d not have Intruded upon your Excellencies time & patience on that Occation.
I am now to Inform you that I have succeeded so well with the Legislature of this State in procuring a present, & future provision for the Officers & Soldiers of the Pennsa Line—& have also put my private concerns in such a train, as to be in a Situation to take the field, as soon as the Light Corps can be drafted—or that my presence can be the least necessary towards the formation of it until when I shall wait your Excellencies Commands & be at all times ready to serve you with the best Service of your Most Obt & much Obliged Hume Sert
Anty Wayne
